Citation Nr: 0902336	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  03-07 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946, and participated in the Ardennes, Rhineland, 
and Central Europe campaigns during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing in 
September 2004; a transcript is of record.

In June 2006, the Board denied the issue on appeal.  In June 
2007, the United States Court of Appeals for Veterans Claims 
(Court) granted a Joint Motion for Remand vacating the 
Board's June 2006 decision.  The Court reasoned that because 
the Board found, under 38 U.S.C.A. § 1154(b), that the 
veteran's account of an in-service back injury was credible, 
and the veteran provided a private medical record linking his 
back disability to service, the Board should have obtained a 
VA medical opinion.  In November 2007, April 2008 and 
September 2008, the Board remanded the issue for a medical 
opinion in compliance with the Court's order.  This issue is 
again before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's low 
back disability and his military service.




CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active military service and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a low back 
disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Compliance with the Court's directives

The Joint Motion for Remand called for additional evidentiary 
development in light of evidence of a current disability, 
evidence of combat-related injury, and a March 1976 statement 
of G.S., M.D., that the veteran's back disability "occurred 
while in service, World War II."  Citing McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006), the parties noted that 
"[a]lthough such evidence may be insufficient to establish a 
nexus, that evidence, together with the other evidence of 
record, is sufficient to "indicate" that [the veteran's] 
current disabilities "may be associated" with service."  
See Joint Motion, pages 2-3 [Emphasis as in original].  

Pursuant to the Board's request, an additional VA examination 
and medical nexus opinion has been obtained.  

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

Stegall consideration

As was alluded to in the Introduction, the Board remanded the 
claim in November 2007, April 2008 and September 2008.  In 
essence, the Board instructed the Agency of Original 
Jurisdiction (AOJ) in December 2007 to schedule the veteran 
for a VA examination and secure a nexus opinion as to the 
etiology of the veteran's low back disability.  The claim was 
then to be readjudicated. 

The veteran presented for a VA examination in December 2007.  
In April 2008 and October 2008, additional clarification was 
sought from the examining physician concerning his nexus 
statement.  Thereafter, the claim was readjudicated via the 
November 2008 SSOC.   Accordingly, the Board's remand 
instructions were fully performed.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board's June 2006 decision contained an extensive 
discussion of the requirements of the VCAA's duty to notify 
[see the Board's June 14, 2006 decision, pages 3-5.]  

The Court-adopted Joint Motion did not identify any defect in 
the Board's June 2006 decision regarding the notification 
provisions of the VCAA.  Nor did the parties or the Court 
itself identify and deficiencies with respect to VCAA notice 
compliance on the part of VA.  The reason for remand, as 
stated in the Joint Motion, as adopted by the Court, was the 
Board's failure to fulfill the VCAA's duty to assist the 
veteran.

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"].  In this case, neither party 
raised any concerns about the VCAA.  Nor did the Court.

Although the Court's June 2007 Order serves to vacate the 
Board's June 2006 denial and its legal efficacy, the Board's 
prior discussion nonetheless remains a matter of record, and 
one which was clearly provided to the veteran.  Examination 
of the now-vacated decision reveals that the Board clearly 
articulated the VCAA's notification requirements to the 
veteran.  In other words, through the Board's June 2006 
denial, the veteran has already had an extensive advisement 
of the VCAA's duty to notify.

Given the Court's injunction against piecemeal litigation, 
the Board is confident that the notification portions of the 
VCAA are not an issue in this case.  That is, the Board 
believes that the law of the case is that there are no VCAA 
notification defects which have been raised by the veteran 
and which need be addressed by the Board.  Cf. Chisem v. 
Gober, 10 Vet. App. 526, 527-8 (1997) [under the "law of the 
case" doctrine, appellate courts generally will not review 
or reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].

Subsequent to the Court's Order, in July 2007, the Board 
wrote to the veteran, asking if there was any additional 
evidence and argument to submit.  Additional VCAA letters 
were provided by the AMC in April 2008 and October 2008.

The only response received from the veteran was in June 2008, 
in which he presented arguments concerning the adequacy of 
the VA opinion obtained in this case.  The veteran did not 
identify any VCAA notification problems.  

It is abundantly clear from pleadings to the Court, the Joint 
Motion itself, and statements made to the Board that the 
veteran and his representative are fully aware of what is 
required under the VCAA.  See DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran]; see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) [VA has no further duty to notify a veteran 
of the evidence needed to substantiate his claim, or to 
assist him in obtaining evidence, in that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim]. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
reports of VA and private medical treatment of the veteran.  
Additionally, subsequent to the Court's June 2006 Order 
indicating the Board's failure to meet the duty to assist 
provisions of the VCAA, the veteran was provided with VA 
examination in December 2007.  Addendum opinions were 
obtained in May 2008 and October 2008. 

In summary, the Board finds that with respect to this issue 
VA has satisfied the notification and duty to assist 
provisions of the law and that no further actions pursuant to 
the VCAA need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been ably represented by his service 
organization, and as noted in the Introduction he testified 
before the undersigned at a Travel Board hearing in September 
2004.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations 

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 
38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2008).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in- 
service event and the current disability.

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Analysis

With respect to Hickson element (1), current disability, the 
competent medical evidence contains a current diagnosis of 
degenerative disc disease of the lumbar spine.  Hickson 
element (1) is accordingly met for the claim.

With respect to element (2), in-service disease and injury, 
the Board will separately discuss disease and injury. 

With respect to in-service disease, there is no evidence of 
low back disease, to include arthritis, in service.  In 
particular, the veteran's service treatment records, to 
include physical examination just prior to the veteran's 
separation in January 1946, are negative for any complaints, 
symptoms, diagnosis or treatment of a low back disability.  
The Board also notes that degenerative changes in the lumbar 
spine were not identified within the one-year period for 
presumptive service connection for arthritis.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

With respect to in-service injury, the veteran contends that 
he sustained a low back injury in December 1944 when he tried 
to stop a smoke generator from falling on him after he had 
lifted it.  See the September 2004 hearing transcript, page 
5.  

The Board finds that the veteran has credibly reported that 
he sustained a back injury during active duty in December 
1944, specifically while he was in a war zone, and that he 
received some initial treatment (mainly the administration of 
pain medication) by a medical corpsman for this injury.  The 
veteran's DD Form 214 confirms his participation in the 
Ardennes, Rhineland, and Central Europe campaigns during 
World War II.  Thus, despite a lack of any such notation of a 
back problem in his service treatment records, for purposes 
of this decision, the Board will recognize that the veteran 
may have suffered a low back injury in service.  See 38 
U.S.C.A. § 1154(b).  Accordingly, Hickson element (2) is 
therefore also satisfied.

The critical question in this case, therefore, is the third 
Hickson element, medical nexus.  The Board again notes that 
the provisions of 38 U.S.C.A. 1154(b) only provide an 
evidentiary presumption concerning events in service; they do 
not provide a substitute for evidence of a causal nexus 
between a combat service injury or disease and a current 
disability, or the continuation of symptoms subsequent to 
service.  See Wade v. West, 11 Vet. App. 302, 305 (1999), as 
well as Libertine, Gregory and Kessel, all supra.

There are of record two medical opinions concerning the 
etiology of the veteran's low back disability.  The first is 
a March 1976 statement of G.H.S., M.D., which notes "the 
[veteran] came in complaining of severe sacro-illiac spine 
pain.  The first time he was sent to Bay Pines and the second 
occasion he was sent to Gainesville, having not been treated 
by me for this condition.  This condition occurred while in 
service, World War II."



Contrary the Dr. G.H.S.'s statement is the opinion of the 
December 2007 VA examiner, who offered the following addendum 
opinion in October 2008:

C-file was reviewed again including the service 
medical records.  I realize it has been conceded 
that the veteran did injure his back in the 
service moving a generator.  He now currently 
suffers from degenerative arthritis of his 
lumbosacral spine and the question is whether 
there is a causal relationship of his current 
medical condition to the injury in the service.  
Again, the records were reviewed including the 
March '76 statement of Dr. [G.H.S.] and the 
veteran's written statement [dated in] January 
2003 and the Travel Board hearing testimonies of 
September 2004.  The veteran indeed had a back 
injury in the service that was significant.  
However, [even though] a back injury in the 
service can cause a chronic lumbosacral spine 
condition, it is not known that an isolated injury 
in the service can cause degenerative arthritis 
several years later.  There is no record of him 
having any continuing symptoms until greater than 
ten years at least, the earliest I could see was 
16 but there may have been some sooner than that.  
In any event, if I were to relate any current 
chronic back condition to his injury in the 
service I would expect that it would be 
continuous, and certainly not have a break of more 
than a year.  Degenerative arthritis is very 
prevalent with age and by the time somebody is 70 
or 80 it is virtually 100%, thus with the almost 
certainty of degenerative arthritis being present 
in the spine of someone this age and the lack of a 
known relationship to an acute injury several 
years sooner, I would have to say that his 
arthritis is more likely than not unrelated to his 
injury in the service.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).
The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicator . . . Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board has carefully evaluated the conflicting evidence 
and for reasons stated immediately below places greater 
weight on the October 2008 addendum opinion of the December 
2007 VA examiner than it does on the March 1976 opinion of 
Dr. G.H.S. 

Crucially, Dr. G.H.S.'s favorable medical opinion provided no 
reasons or bases to support his conclusion that the veteran's 
low back disability had its onset in service.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of 
the physician to provide a basis for his/her opinion goes to 
the weight or credibility of the evidence]; see also Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."].  It does not appear that Dr. G.H.S. 
reviewed the veteran's claims folder prior to rendering his 
opinion, as he provided no explanation whatsoever for the 
veteran's normal physical examination just prior to his 
separation in January 1946, one year after the December 1944 
generator injury.  He also failed to account for the 
substantial gap in time between the in-service back injury 
and the first indication of post-service back treatment in 
May 1959.  The Court has held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).

In contrast, the October 2008 opinion reflects a review of 
the veteran's entire medical history.  Reasons and bases for 
the examiner's conclusions were offered.  Additionally, the 
conclusions contained in the October 2008 report are 
congruent with the remainder of the record, including a lapse 
of some years between service and the onset of the diagnosed 
arthritis.

In short, the Board concludes that the October 2008 opinion 
is more probative than the opinion in favor of the claim 
rendered by Dr. G.H.S., in that the October 2008 opinion give 
cogent reasons and bases and is consistent with the veteran's 
objectively reported medical history.

To the extent that the veteran and his representative contend 
that his current low back disability is related to his 
military service, it is now well established that lay persons 
without medical training, such as the veteran and his 
representative, are not competent to comment on medical 
matters such as date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements of the 
veteran and his representative offered in support of his 
claim are not competent medical evidence and do not serve to 
establish a medical nexus.

The veteran's representative argues that the veteran had low 
back problems on a continuous basis since service and that 
the provisions of 38 C.F.R. § 3.303(b), relating to 
chronicity and continuity of symptomatology, are applicable.  
See the January 7, 2009 and May 17, 2006 Appellant's Briefs.
The Board is of course aware of the provisions of 38 C.F.R. 
§ 3.303(b), discussed in the law and regulations section 
above.  In Savage v. Gober, 10 Vet. App. 488 (1997), the 
Court noted that while the concept of continuity of 
symptomatology focuses on continuity of symptoms, not 
treatment, the lack of evidence of treatment may bear upon 
the credibility of the evidence of continuity.  Even though 
the veteran reported a continuous record of low back 
treatment since his service discharge, there are no actual 
available medical records to support that statement.  
Instead, the veteran's spine was normal upon physical 
examination at the time of his separation from service in 
January 1946, and the first notation of low back treatment in 
the medical evidence of record is not until May 1959.

Thus, the record here discloses a span of almost 16 years 
without any clinical evidence to support the assertion of a 
continuity of low back symptomatology since the December 1944 
injury.  The fact that the clinical evidence record does not 
provide support for the veteran's contentions that he 
experienced continuous low back problems since service is 
highly probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].  

In Voerth v. West, 13 Vet. App. 117, 120-1 (1999), the Court 
held that in order to award service connection 38 C.F.R. § 
3.303(b), there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent.  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated.

Accordingly, the Board finds that Hickson element (3) is not 
met, and the claim fails on this basis.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
low back disability.  Therefore, contrary to the assertions 
of the veteran's representative, the benefit of the doubt 
rule is not for application because the evidence is not in 
relative equipoise.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


